PER CURIAM:
The claimant, on June 26, 1976, being the low bidder, was awarded a contract for the installation of a quantity of furniture at the West Virginia University Medical Center. Claimant thereafter delivered and installed the furniture and invoiced respondent in August, 1976, in the amount of $901.77. Payment was not received, and upon inquiry, claimant was advised that the order had been cancelled. Claimant denies having received any cancellation order and has filed this claim seeking payment of $901.77 and 1% per month service charge. We, of course, cannot consider the service charge claim, being prohibited by statute from awarding interest on claims, but the Answer filed by respondent having admitted the validity of the claim and that claimant is entitled to payment, we hereby make an award in favor of the claimant in the amount of $901.77.
Award of $901.77.